Citation Nr: 0614229	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post fracture status of the left navicular (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active military service from March 1979 to 
May 1982.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO granted service connection and assigned a 10 percent 
rating for the veteran's service-connected post fracture 
status of the left navicular (major), effective August 30, 
2001.  The veteran filed a notice of disagreement (NOD) in 
December 2002, and the RO issued a statement of the case 
(SOC) in June 2003.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2003.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


As a final preliminary matter, the Board notes that a 
statement made by the veteran in October 2002 reflects his 
assertion that he hurt his back as a result of the pain 
medication that he had been prescribed for his service-
connected post fracture status of the left navicular (major).  
In April 2005, the RO attempted to clarify the veteran's 
claim by contacting the veteran's representative.  According 
to a copy of a May 2005 letter, the veteran's representative 
asked the veteran to clarify his claim for service connection 
for a back disorder on a secondary basis.  The Board notes 
that the veteran has not replied to his representative's May 
2005 letter.  Also, the veteran's representative did not 
address this issue in the April 2006 Appellant's Brief.  In 
light of the foregoing lack of clarification by the veteran 
and his representative, the Board finds that the veteran's 
October 2002 statement is evidence of an informal claim for 
service connection for a back disorder on a secondary basis.  
As the RO has not yet adjudicated the matter of service 
connection for a back disorder on a secondary basis, it is 
not properly before the Board; hence, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the August 30, 2001 effective date of the grant of 
service connection, the veteran's post fracture status of the 
left navicular (major) has been manifested by dorsiflexion to 
55 degrees, palmar flexion to 45 degrees, supination to 80 
degrees and pronation to 80 degrees, with x-ray evidence of 
degenerative changes of a moderate to severe nature and no 
findings of ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for post fracture status of the left navicular (major) have 
not been met.  38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.20, 4.27, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

In a May 2002 pre-rating letter, the RO advised the appellant 
and his representative of VA's responsibilities to notify and 
assist the appellant in his claim, and what was required to 
prove a claim for an increased rating.  The RO explained 
that, in order to establish entitlement to a higher rating 
(characterized as an "increased" rating), the evidence must 
show that the disability had worsened.  Further, through the 
November 2002 rating decision, and a June 2003 SOC, the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO's May 2002 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the May 2002 
notice letter, the RO informed him that he should submit an 
authorization and consent form to release information to the 
RO for each doctor or hospital that he thought would help 
decide his claim.  The RO suggested that the veteran should 
submit any additional information or evidence that he would 
like the RO to obtain for him.  The RO explained how and 
where the veteran should send the evidence that he had in 
support of his claim.  The RO indicated that it would make 
reasonable efforts to obtain evidence necessary to support 
his claim, to include requesting the veteran's medical, 
employment, or records from other Federal agencies if he 
desired, although it was still his responsibility to support 
his claim with the appropriate evidence.  The RO also noted 
that it would also provide him a medical examination or 
obtain a medical opinion if deemed necessary to decide the 
claim.  The RO also explained that a separate letter would be 
sent to the veteran informing him when and where to report 
for the VA examination.  The RO scheduled a VA examination of 
his left wrist disorder in October 2002, and the October 2002 
VA examination report has been associated with the claims 
file.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
identified evidence in support of his claim.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the November 2002 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre-rating notice letter, the 
rating decision on appeal, and the SOC.  Moreover, the RO 
scheduled a VA examination for the veteran, which was held in 
October 2002. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC; this suffices for Dingess/Hartman.  
The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  While the 
RO has not explicitly provided such notice in this case, such 
omission is harmless on these facts.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted).  [Parenthetically, the 
Board notes that neither the appellant nor his representative 
has even suggested that the assigned effective date for the 
grant of service connection is being challenged].  Moreover, 
because, in this case, the Board is denying the claim for a 
higher initial rating, no effective date is being assigned.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records have been associated 
with the record, as well as an October 2002 VA examination 
report.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claim.

The Board notes that, during the pendency of this appeal, the 
veteran was incarcerated after being convicted of committing 
a felony.  Although not official, it appears, based on the 
RO's research with the Federal Bureau of Prisons, that the 
veteran is not scheduled to be released until 2015.  The 
veteran reported his incarceration to the RO in a December 
2004 statement.  Despite these circumstances, it appears that 
the evidence has been adequately developed.  See Bolton v. 
Brown, 8 Vet. App. 185 (1995) [even though incarcerated, a 
veteran should be accorded the same assistance as his fellow, 
non-incarcerated veterans].  Prior to his incarceration, the 
veteran requested a hearing before the Board in the August 
2003 substantive appeal.  In October and December 2005 
letters, the RO notified the veteran that it had scheduled a 
hearing before the Board, to be held at the RO, in January 
2006.  The veteran failed to report for the hearing, 
apparently due to his incarceration.  In any event, the 
veteran did not respond to the RO's October and December 2005 
letters, and there is no specific reference to the Board 
hearing in the April 2006 Appellant's Brief filed by the 
veteran's representative.  Therefore, the Board finds that VA 
fulfilled its duty to assist with regard to the veteran's 
requested Board hearing.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, where, as here, 
the question for consideration is propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  

By rating action of November 2002, the RO assigned a 10 
percent rating for post fracture status of the left navicular 
(major) under Diagnostic Code (DC) 5215, effective August 30, 
2001.

Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees, or with palmar flexion limited in line with 
the forearm warrants a 10 percent rating.  As 10 percent is 
the maximum rating available under DC 5215, the Board has 
considered other potentially applicable rating criteria for 
evaluating the disability under consideration.

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of a major wrist and 20 percent for favorable 
anklyosis of a minor wrist.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 to 30 degrees of 
dorsiflexion.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Considering the pertinent evidence of record in light of the 
above- referenced criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's left wrist 
strain is not warranted at any time since the July 1, 2001, 
effective date of the grant of service connection for that 
condition.

On October 2002 VA orthopedic examination, the veteran 
reported that his left hand bothered him and interfered with 
his employment as a painter.  The examiner noted that the 
veteran complained of weather aches and weakness with flare 
ups of pain.  The veteran reported that, if he were working 
full time as a painter, he would miss 96 days of work per 
year because of his left wrist disorder.  Physical 
examination revealed that the veteran's left wrist had 
dorsiflexion to 55 degrees and palmar flexion to 45 degrees.  
The wrist supinated and pronated to 80 degrees, and the 
veteran was able to make a complete fist.  An x-ray study of 
the left wrist revealed degenerative changes of a moderate to 
severe nature.  The examiner diagnosed the veteran with 
status post, by history, a left fracture of the left carpal 
navicular with generalized wrist degenerative disease.  With 
respect to functional disability, the examiner observed that, 
with 14 pounds in his hand, with his hands supinated and 
extending beyond his knee, which was bent, the veteran could 
curl the weight upward zero times on the left and 20 times on 
the right.  The Board points out that this examination report 
is the only medical evidence pertinent to the evaluation of 
the claim.

The Board notes, again, that the veteran is in receipt of the 
maximum available rating of 10 percent for limitation of 
wrist motion under DC 5215, and a higher rating is only 
assignable, under DC 5214, for ankylosis.  However, as noted 
above, motion of the veteran's wrist has consistently been 
possible; hence, ankylosis is not objectively shown.  

The Board points out that, even considering functional loss 
due to pain, there is no basis for assignment of a higher 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.  Inasmuch as the 10 percent rating assigned is the 
maximum rating assignable under Diagnostic Code 5215, for 
limitation of motion, and the veteran could not receive a 
higher rating under that diagnostic code under any 
circumstances, any further discussion of the DeLuca factors 
is unnecessary.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  In any event, functional loss due to pain has 
already been taken into consideration in assigning the 
current 10 percent rating under DC 5215.  While a higher 
rating is potentially assignable under DC 5214, there is no 
objective evidence that the veteran's pain is so disabling as 
to result in, or in disability comparable to ankylosis, even 
with repeated activity or during flare-ups, to warrant 
assignment of a higher rating under DC 5214.  Hence, these 
provisions likewise provide no basis for assignment of a 
rating greater than 10 percent for service-connected left 
wrist disability.   

The above-determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis for assignment of a higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the June 2003 SOC).  There simply 
is no showing that, at any point since the August 30, 2001 
effective date of the grant of service connection, the 
veteran's wrist disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), or necessitated  frequent periods of 
hospitalization, or that the disability otherwise has 
otherwise presented such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not  met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating n excess of 10 percent for 
post fracture status of the left navicular (major) must be 
denied.   In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for post fracture status of 
the left navicular (major) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


